DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Addy (US 20050229016).
Regarding Claim 1, Addy discloses the aspects of the method comprising:
determining, by a gateway device located at a premises (POE active splitter; 0015), an indication of a failure of a power supply located at the premises, wherein the gateway device comprises a plurality of components (high and low priority network devices; 0016, 0023-0024);
maintaining, based at least in part on the indication of the failure of the power supply, operations associated with a first component of the plurality of components of the gateway device (high priority devices maintain power; [0018] The present invention improves current in-line POE active-splitter devices by setting up the POE power supply with different levels of priority for the devices on the network. For example, a simple embodiment of the present invention might operate with only two priority levels, a high priority level and a low priority level. In an exemplary embodiment in a residential security system, the more critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, while less critical components are supplied with electrical power at the low priority level. In the event of a power outage or disconnection, the critical high priority components remain connected to the Ethernet network to be supplied with electrical power over the Ethernet network from the UPS system, and also to communicate over the Ethernet network.); and
disabling, based at least in part on the indication of the failure of the power supply, operations associated with a second component, of the plurality of components of the gateway device, associated with a lower priority than the first component (low priority devices power is disabled; [0018] The present invention improves current in-line POE active-splitter devices by setting up the POE power supply with different levels of priority for the devices on the network. For example, a simple embodiment of the present invention might operate with only two priority levels, a high priority level and a low priority level. In an exemplary embodiment in a residential security system, the more critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, while less critical components are supplied with electrical power at the low priority level. In the event of a power outage or disconnection, the critical high priority components remain connected to the Ethernet network to be supplied with electrical power over the Ethernet network from the UPS system, and also to communicate over the Ethernet network.),
wherein the gateway device is one device, of a plurality of devices, of a premises management system located at the premises ([0023] sets up the POE power supply with different levels of priority for the devices on a security system 10 Ethernet network, high priority level life and safety concerned devices 12, mid priority level devices 14, and low priority level devices 16).

Regarding Claim 2, Addy further discloses the aspects of the method of claim 1, wherein the first component comprises a premises safety component (the most critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, 0019) and the second component comprises a premises content component (while lesser critical components such as intrusion detection devices are supplied with electrical power at the mid priority level, and the least critical components such as HVAC (heating, ventilation, air conditioning) and home comfort devices are supplied with electrical power at the low priority level, (0019).

Regarding Claim 3, Addy further discloses the aspects of the method of claim 1, wherein the plurality of components comprise one or more of an application, a process, an interface, or an element associated with the gateway device ((0019] A more comprehensive embodiment of the present invention might operate with more than two priority levels, for example a high priority level, a mid priority level, and a low priority level. In an exemplary embodiment in a residential security system, the most critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, while lesser critical components such as intrusion detection devices are supplied with electrical power at the mid priority level, and the least critical components such as HVAC (heating, ventilation, air conditioning) and home comfort devices are supplied with electrical power at the low priority level).

Regarding Claim 4, Addy further discloses the aspects of the method of claim 1, wherein maintaining operations associated with the first component comprises one or more of maintaining access of the first component to a backup power supply, maintaining communication with the first component, or maintaining functionality of the first component (maintain backup power, communication, and functionality (0018-0020).

Regarding Claim 5, Addy further discloses the aspects of the method of claim 1, wherein disabling operations associated with the second component comprises one or more of preventing access of the second component to a backup power supply, disabling communication with the second component, or disabling functionality of the second component (disabling the power, communication and function of mid to lower priority, [0018-0020).

Regarding Claim 6, Addy further discloses the aspects of the method of claim 1, wherein one or more of the operations associated with the first component or the operations associated with the second component comprise controlling of a premises device located at the premises ({/0018- 0020 see devices at the premises discussions).

Regarding Claim 7, Addy further discloses the aspects of the method of claim 1, wherein the indication of the failure of the power supply comprises an indication of a duration of the failure of the power supply (duration indicated by which devices are still connected, see (0020-0021, 40026, as the time is lengthened of the power outage, the more devices of the middle priority are disconnected thus the devices which remain indicate the duration).

Regarding Claim 8, Claim 8 is interpreted and rejected in light of claim 1, which contains all of the limitations of claim 8 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 1.

Regarding Claim 9, Claim 9 is interpreted and rejected in light of claim 1, which contains the limitations of claim 9 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 1.

Regarding Claim 10, Claim 10 is interpreted and rejected in light of claim 3, which contains all of the limitations of claim 10 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 3.

Regarding Claim 11, Claim 11is interpreted and rejected in light of claim 6, which contains all of the limitations of claim 11 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 6.

Regarding Claim 12, Claim 12 is interpreted and rejected in light of claim 5, which contains all of the limitations of claim 12 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 5.

Regarding Claim 13, Claim 13 is interpreted and rejected in light of claim 7, which contains all of the limitations of claim 13 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 7.

Regarding Claim 14, Addy further discloses the aspects of the method of claim 8, wherein the premises management device comprises one or more of a gateway device or an interface device (Ethernet connection and interface see discussion of LAN and fallback communication; 0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addy in view of Farrington (US 4996646).

Regarding Claim 15, Addy discloses the aspects of the device, the gateway device to: determine an indication of a failure of a power supply located at a premises (high and low priority network devices; (0016, J0023-0024); maintain, based at least in part on the indication of the failure of the power supply, operations associated with a first component of a plurality of components of the gateway device (high priority devices maintain power; [0018] The present invention improves current in-line POE active-splitter devices by setting up the POE power supply with different levels of priority for the devices on the network. For example, a simple embodiment of the present invention might operate with only two priority levels, a high priority level and a low priority level. In an exemplary embodiment in a residential security system, the more critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, while less critical components are supplied with electrical power at the low priority level. In the event of a power outage or disconnection, the critical high priority components remain connected to the Ethernet network to be supplied with electrical power over the Ethernet network from the UPS system, and also to communicate over the Ethernet network.); and disable, based at least in part on the indication of the failure of the power supply, operations associated with a second component, of the plurality of components of the gateway device, associated with a lower priority than the first component (low priority devices power is disabled; [0018] The present invention improves current in-line POE active-splitter devices by setting up the POE power supply with different levels of priority for the devices on the network. For example, a simple embodiment of the present invention might operate with only two priority levels, a high priority level and a low priority level. In an exemplary embodiment in a residential security system, the more critical components of the security system network, such as the cable modem, the system router, fire alarm devices, local warning devices and the alarm communicator are supplied with electrical power at the high priority level, while less critical components are supplied with electrical power at the low priority level. In the event of a power outage or disconnection, the critical high priority components remain connected to the Ethernet network to be supplied with electrical power over the Ethernet network from the UPS system, and also to communicate over the Ethernet network.) wherein the gateway device is one device, of a plurality of devices, of a premises management system located at the premises ([0023] sets up the POE power supply with different levels of priority for the devices on a security system 10 Ethernet network, high priority level life and safety concerned devices 12, mid priority level devices 14, and low priority level devices 16).
Addy does not explicitly state a processor and a memory.
In the same field of endeavor, power management and prioritization, Farrington teaches, “each circuit breaker uses a microprocessor to control its operation. The network provides a means for convenient control of switching actions of the circuit breakers. Additionally, the network supplies information concerning each main feeder circuit, and each branch circuit for which information is desired, to the central computer (see object discussion in summary of invention),” “microprocessor provides other functions such as serial data stream communications, the ability of many circuit breaker systems to communicate with a central computer, storage of trip information concerning the last trip, storage of historical trip information concerning a number of past trips, EEPROM memory for storing trip information, the microprocessor may inhibit tripping on a high current fault to permit storage of trip information into a memory,” and “power failure resistant memory for retention of former trip data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Addy with the teachings of Farrington to provide convenient switching control with the ability to communicate with central systems, store system data, and moderate system functions, as taught by Farrington.

Regarding Claim 16, Claim 16 is interpreted and rejected in light of claim 2, which contains all of the limitations of claim 16 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 2.

Regarding Claim 17, Claim 17 is interpreted and rejected in light of claim 3, which contains all of the limitations of claim 17 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 3.

Regarding Claim 18, Claim 18 is interpreted and rejected in light of claim 4, which contains all of the limitations of claim 18 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 4.

Regarding Claim 19, Claim 19 is interpreted and rejected in light of claim 5, which contains all of the limitations of claim 19 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 5.

Regarding Claim 20, Claim 20 is interpreted and rejected in light of claim 15, which contains all of the limitations of claim 20 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 15.

Regarding Claim 21, Claim 21 is interpreted and rejected in light of claim 15, which contains the limitations of claim 21 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 15.

Regarding Claim 22, Claim 22 is interpreted and rejected in light of claim 3, which contains all of the limitations of claim 22 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 3.

Regarding Claim 23, Claim 23 is interpreted and rejected in light of claim 6, which contains all of the limitations of claim 23 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 6.

Regarding Claim 24, Claim 24 is interpreted and rejected in light of claim 5, which contains all of the limitations of claim 24 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 5.

Regarding Claim 25, Claim 25 is interpreted and rejected in light of claim 7, which contains all of the limitations of claim 25 and therefore, Applicants are most kindly directed to the rejection as articulated above in light of claim 7.

Response to Arguments
Argument A: Examiner does not address all arguments that have been expressed in the response dated 12/30/2021. Examiner’s statement that applicant’s arguments are moot with respect to the new ground of rejection is non-responsive because Examiner uses the same references as previously cited.
Examiner’s Response: the arguments made in the response dated 12/30/2021 are in reference to newly added subject matter (e.g., “the gateway device” in claims 1 and 8). All previously claimed subject matter was rejected and upheld on appeal as noted in the Patend Board Decision dated 11/2/2021. Therefore, the new rejection added in the non-final rejection dated 1/19/2022 does in fact address the only argument presented in the response of 12/30/2021 and therefore is responsive.

Argument B: Addy does not teach that the POE active splitter is a “gateway device” as claimed.
Examiner’s Response: one of ordinary skill in the art at the time of the invention would have used the broadest reasonable interpretation of the term “gateway device” to include any device that allows data to flow from one network to another. Addy discloses the POE prioritized active splitter (22) that acts as a ‘gateway’ between the outside ethernet network to the network of high, medium, and low priority devices as seen in figure 1.

Argument C: Addy does not disclose “the gateway device is one device, of a plurality of devices, of a premises management system located at the premises” as claimed.
Examiner’s Response: Addy discloses a premises management system in figure 1, including a plurality of devices including a UPS (20), POE prioritized active splitter (22), high priority safety devices (12), medium priority devices (14), and low priority devices (16). One of ordinary skill in the art would have clearly considered the POE prioritized active splitter (gateway device) to be one of a plurality of devices of the premises management system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689